DISMISS; and Opinion Filed August 22, 2016.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00498-CV

                    WAK MANAGEMENT COMPANY, INC.,
            SUMMER HILL APARTMENTS, AND WAK/SH LLC, Appellants
                                  V.
                       ANDREA N. WHITTEN, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-14913

                            MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Brown
                                Opinion by Justice Lang-Miers
       Before the Court is appellants’ August 16, 2016 unopposed motion to dismiss the appeal.

Appellants have informed the Court that they have settled their differences with appellee.

Accordingly, we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE

160498F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WAK MANAGEMENT COMPANY, INC.,                      On Appeal from the 193rd Judicial District
SUMMER HILL APARTMENTS, AND                        Court, Dallas County, Texas
WAK/SH LLC, Appellants                             Trial Court Cause No. DC-15-14913.
                                                   Opinion delivered by Justice Lang-Miers.
No. 05-16-00498-CV         V.                      Justices Evans and Brown participating.

ANDREA N. WHITTEN, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered this 22nd day of August, 2016.




                                             –2–